 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOANNE SANCHEZ,                                     Case No. 1:19-cv-00580-LJO-SAB

12                   Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND REQUIRING
13           v.                                          PLAINTIFF TO FILE DISPOSITIONAL
                                                         DOCUMENTS
14   DYNAMIC RECOVERY SOLUTIONS,
     LLC.,                                               (ECF Nos. 8, 9)
15
                     Defendant.                          SIXTY-DAY DEADLINE
16

17

18          Joanne Sanchez (“Plaintiff”) filed this action pursuant to the Telephone Consumer

19 Protection Act, 47 U.S.C. § 227 et seq. against Dynamic Recovery Solutions LLC. On August
20 19, 2019, an order issued requiring Plaintiff to show cause why this action should not be

21 dismissed for Plaintiff’s failure to prosecute. (ECF No. 8.) On August 23, 2019, Plaintiff filed a

22 notice of settlement requesting sixty days to file dispositional documents. (ECF No. 9.) Based

23 on Plaintiff’s notice that this matter has settled the order to show cause shall be discharged.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The order to show cause filed on August 19, 2019 is DISCHARGED;

 3          2.      All pending matters and dates are VACATED; and

 4          3.      Plaintiff shall file dispositional documents within sixty (60) days of the date of

 5                  entry of this order.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        August 26, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
